Case 2:18-cv-10362-CJC-DFM Document 14 Filed 06/05/20 Page 1 of 2 Page ID #:110



  1
                                                                     JS-6
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
                          UNITED STATES DISTRICT COURT
 16
 17                     CENTRAL DISTRICT OF CALIFORNIA

 18
      TRINA SMITH GRAY and ANSEN           Case No.: 2:18-cv-10362-CJC-DFM
 19   GRAY,
 20               Plaintiffs,
 21
 22         vs.                            ORDER GRANTING
                                           STIPULATION TO DISMISS CASE
 23   FORD MOTOR COMPANY; GALPIN
      MOTORS, INC.; and DOES 1 through
 24   10, inclusive,

 25               Defendants.

 26
 27
 28

                    ORDER GRANTING STIPULATION TO DISMISS CASE
                                                        Case No.: 2:18-cv-10362-CJC-DFM
Case 2:18-cv-10362-CJC-DFM Document 14 Filed 06/05/20 Page 2 of 2 Page ID #:111



  1         Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
  2   41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint
  3   stipulation. Accordingly, the Court DISMISSES with prejudice the Complaint as
  4   to all parties and claims. The Clerk of Court shall terminate the case.
  5
  6   IT IS SO ORDERED
  7
  8   Dated: June 5, 2020
  9                                   ____________________________________
                                        __________________________
 10                                   Cormac J. Carney
 11                                   Chief United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                     ORDER GRANTING STIPULATION TO DISMISS CASE
                                                              Case No.: 2:18-cv-10362-CJC-DFM
